 

Exhibit 10.1

 

[logo_001.jpg] 

 

 

April 1, 2018

 

 

Brian Posner

[ADDRESS REDACTED]

 

Dear Brian:

 

We are pleased to extend you an offer to join Cellectar Biosciences, Inc. (the
Company) in the position of Vice President and Chief Financial Officer, starting
no later than April 1, 2018. In this position, you will report to Jim Caruso,
President and Chief Executive Officer.

 

Compensation

Your compensation for this exempt position will be $300,000 per year, payable at
$25,000 at the end of each month, subject to normal withholding. Subject to
approval by the Board of Directors, the Company shall also provide you an
inducement grant of 80,000 stock options, vesting annually over three years.
Your performance and compensation will be reviewed annually. You will also be
eligible to participate in the Executive Incentive Compensation Plan which
consists of an on-target bonus of 30% of your base salary. In the event your
position is terminated by the Company without cause or if you voluntarily resign
for good reason, you shall be entitled to six months’ severance following the
date of termination. A separate employment agreement will follow.

 

Relocation

You are expected to relocate closer to the Company’s New Jersey office within
twelve (12) months of your acceptance of this offer. The Company will reimburse
you up to $10,000 in relocation expenses.

 

Policies and Benefits

You will be eligible to participate in a comprehensive benefits program that the
Company offers to its employees. This currently includes full premium payment
for medical, dental and vision insurance, short-term and long-term disability
insurance, three weeks of prorated paid time off per year, six days of paid
holidays plus four floating holidays, and participation in the Company’s 401(k)
plan (provided that you meet the eligibility requirements of the plans and
policies). The benefit package will be discussed with you in detail during your
employment orientation on or around your first day of work. You will become
eligible to participate in our medical, dental, vision and disability insurance
programs on your start date.

 



 

Cellectar Biosciences, Inc., 3301 Agriculture Drive, Madison, WI 53716, (608)
441-8120

 

 

 

Brian Posner

April 1, 2018

Page 2

 

 



Confidentiality and Authorization to Work

As a condition of employment, you will be required to sign a Confidentiality and
Non-Compete Agreement. Also, on your first day of work, you will be asked to
complete an “Employment Eligibility Verification Form” that proves eligibility
for employment in the United States. You must provide us with the documentation
required by Form I-9 within three business days of your date of hire.

 

Employment At-Will

Your employment is “at-will,” voluntarily entered into, and is for no specific
period. As a result, you are free to resign at any time, for any reason or for
no reason. Similarly, the Company is free to conclude its at-will employment
relationship with you at any time, with or without cause. The terms of this
offer letter, therefore, do not and are not intended to create an expressed or
implied contract of employment for any specific term, other than that explicitly
stated above, regarding termination without cause or resignation for good
reason.

 

Acceptance

To indicate your acceptance of this offer, please sign and date below and return
one copy of this letter to me. This letter sets forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. If you have any questions regarding your
employment, please call me at [REDACTED].

 

I am excited that you will be joining the team and I look forward to sharing in
your continued professional success.

 



Sincerely,                 CELLECTAR BIOSCIENCES, INC.                 /s/ James
Caruso       James Caruso, CEO                 Date:    04/01/2018            
Accepted by:                 /s/ Brian Posner       Brian Posner                
Date: 04/01/2018

 



 

Cellectar Biosciences, Inc., 3301 Agriculture Drive, Madison, WI 53716, (608)
441-8120

 

 

 

 

